Case 17-11213 Doc 833 Filed 03/12/20 Entered 03/12/20 17:58:22 Main Document Page 1 of 4

SIGNED. Nan \QQORO

OF Whh—

JOHN W. KOLWE
UNIFED STATES BANKRUPTCY JUDGE

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF LOUISIANA

In re: )
) Chapter 11
FIRST NBC BANK HOLDING COMPANY, _ )
) Case No. 17-11213
)
Debtor. ) Section “A”

)

 

ORDER GRANTING EXPEDITED CONSIDERATION OF MOTION
Considering the Motion for Expedited Hearing and to Shorten Notice on Motion to
Increase the Soft Cap Established in the Agreed Order Granting, In Part, Motions for an Order
Finding the Directors and Officers Liability Insurance Policy Proceeds Are Not Property of the
Estate or, Alternatively, For Relief From the Automatic Stay From $9,000,000 to $12,000,000

(R. Doc. 831) filed by Jan M. Hayden, William D. Aaron, Jr., Herbert Anderson, Jr., Dale

4813-4089-5927v1

2941996-000001
Case 17-11213 Doc 833 Filed 03/12/20 Entered 03/12/20 17:58:22 Main Document Page 2 of 4

Atkins, John C. Calhoun, William Carrouche, Leander J. Foley, II, John F. French, Leon
Giorgio, Jr., Grish Roy Pandit, Shivan Govindan, Lawrence Blake Jones, Louis Lauricella, Mark
Merlo, Hermann Moyse, III, James Roddy, Dr. Charles Teamer, Sr., Joseph Toomy, Richard M.
Wilkinson, David W. Anderson, Marsha Crowle, Mary Beth Verdigets and Ashton J. Ryan (the
‘“D&QOs” filed on March 11, 2020, it is hereby

ORDERED that the Motion is GRANTED;

IT IS FURTHER ORDERED that a hearing on the D&O’s Motion to Increase the Soft
Cap Established in the Agreed Order Granting, In Part, Motions for an Order Finding the
Directors and Officers Liability Insurance Policy Proceeds Are Not Property of the Estate or,
Alternatively, For Relief From the Automatic Stay From $9,000,000 to $12,000,000 (the
“Motion”) (R. Doc 830) shall be held on Tuesday, March 24, 2020, at 2:00 p.m. at the office of
the Honorable John W. Kolwe in the United States Bankruptcy Court for the Western District of

Louisiana at 800 Lafayette Street, 3“ Floor, Courtroom 5, Lafayette, Louisiana.

4813-4089-5927¥1

2941996-000001
Case 17-11213 Doc 833 Filed 03/12/20 Entered 03/12/20 17:58:22 Main Document Page 3 of 4

This Order was prepared and submitted by:

4813-4089-5927v1

2941996-000001

## #

Respectfully submitted,

/s/ Jan M. Hayden

Jan M. Hayden (#06672)

Nancy Scott Degan (#01819)

Brian M. Ballay (#29077)

BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, PC
201 St. Charles Avenue, Suite 3600
New Orleans, Louisiana 70170
Telephone: (504) 566-5200
Facsimile: (504) 636-4000
jhayden@bakerdonelson.com
ndegan@bakerdonelson.com

bballay@bakerdonelson.com

Counsel for William D. Aaron, Jr., Herbert
Anderson, Jr., Dale Atkins, John C. Calhoun,
William Carrouche, Leander J. Foley, ff, John F.
French, Leon Giorgio, Jr., Grish Roy Pandit,
Shivan Govindan, Lawrence Blake Jones, Louis
Lauricella, Mark Merlo, Hermann Moyse, III,
James Roddy, Dr. Charles Teamer, Sr., Joseph
Toomy and Richard M. Wilkinson

/s/ Robert B. Bieck, Jr.

R. PATRICK VANCE (#13008)
ROBERT B. BIECK, JR. (#3066)
ELIZABETH J. FUTRELL (#05863)
ALEXANDER N. BRECKINRIDGE, V
(#36155)

Jones Walker LLP

201 St. Charles Ave., Suite 5100
New Orleans, Louisiana 70170
Telephone: (504) 582-8202
Facsimile: (504) 589-8202

Email: pvance@joneswalker.com
Email: rbieck@joneswalker.com
Email: efutrell@joneswalker.com

Email: abreckinridge@joneswalker.com
Attorneys for David W. Anderson
Case 17-11213 Doc 833 Filed 03/12/20 Entered 03/12/20 17:58:22 Main Document Page 4 of 4

4813-4089-5927v1

2941996-000001

/s/ Jonathan T. Edwards

Mary C. Gill (admitted pro hac vice)
Georgia Bar Number 294776

Jonathan T. Edwards (admitted pro hac
vice)

Georgia Bar Number 134100

Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street, Suite 4900
Atlanta, GA 30309-3424

Telephone: 404-881-7000
mary.gill@alston.com

jonathan.edwards@alston.com
Attorneys for Marsha Crowle & Mary Beth
Verdigets

/s/ Edward J. Castaing, Jr.
Edward J. Castaing, Jr. #4022
CRULL, CASTAING & LILLY
Pan American Life Center

601 Poydras Street, Suite 2323
New Orleans, LA 70130
Telephone: (504) 581-7700
Facsimile: (504) 581-5523

ecastaing@cclhlaw.com
Counsel for Ashton J. Ryan, Jr.
